 In theMatter ofDICKSON-JENKINS MANUFACTURING COMPANY, INC.andUNITEDGARMENT WORKERS OFAMERICA, LOCAL UNION No.181Case No. C-192.-Decided July 16,1937Men's Clothing and Ladies'WearingApparel Industries-Settlement:agree-ment to comply withAct-Order:entered on stipulation.Mr. Karl H. Muellerfor the Board.Mr. Sidney SamuelsandMr. A. M. Herman,of Fort Worth, Tex.,for the respondent.Mr. Sproesser Wynn,of Fort Worth, Tex., for Independent Gar-ment Workers of America.Mr. Allan R. Rosenberg,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by the United Garment Workers ofAmerica, the National Labor Relations Board, herein called theBoard, by Edwin A. Elliott, Regional Director for the SixteenthRegion (Fort Worth, Texas), issued and duly served its complaint,dated June 12, 1937, against Dickson-Jenkins Manufacturing Com-pany, Inc., Fort Worth, Texas, the respondent herein, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8, sub-divisions (1) and (2), and Section 2, subdivisions (6) and (7), of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint in substancealleged that in May 1937, the respondent sponsored and enlistedmembership in the Independent Garment Workers of America, acompany union, incorporated under the laws of Texas; that theIndependent Garment Workers of America is a labor organizationwithin the meaning of Section 2, subdivision (5) of the Act; thatthe respondent has dominated and interfered with the formation andadministration of this organization; that it has contributed andstill does contribute financial and other support to it; that during theperiod from May 1937, to the date of the filing of the complaint,the respondent by enumerated acts and published, statements has in-terferedwith, restrained, and coerced, and is interfering with,59 60NATIONAL LABOR RELATIONS BOARDrestraining, and coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.On June 18, 1937, the Independent Garment Workers of America,by P. D. McGaha, its president, filed an application for intervention,denying that its formation or administration had been interferedwith by the respondent and alleging that it was a voluntary asso-ciation of a majority of the respondent's employees, and that inpursuance of its right to bargain collectively, it had entered into acontract with the respondent for improved wages, hours, and work-ing conditions.On June 21, 1937, the application for interventionwas allowed by the Trial Examiner.On June 21, 1937, the respondent filed its answer, in which itfailed to deny the allegation of the complaint that it was engagedin interstate commerce, but specifically denied that it had committedany of the unfair labor practices therein alleged.Pursuant to notice, Henry J. Kent, duly designated by the Boardas Trial Examiner, conducted a hearing at Fort Worth, Texas, com-mencing on June 21, 1937.On June 24, 1937, during the hearing,the following stipulations were agreed upon by all parties to theproceedings and offered in evidence and made a part of the recordwithout objection :It is hereby stipulated by and between counsel for the respec-tive parties herein that the Board may enter an order in thiscase to the following effect :I.The respondent shall:1.Cease and desist from in any manner interfering with, re-straining or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, asguaranteed under Section 7 of the Act;2.Cease and desist from discouraging by' any means member-ship in the United Garment Workers of America or any localunion thereof or any other labor organization of its employees'choosing ;3.Cease and desist from in any manner dominating or inter-fering with the administration of any labor organization of itsemployees; from contributing financial aid or support to saidorganizations; from recognizing or dealing in any mannerwith the Independent Garment Workers of America or anygroup or committee purporting to represent the said organiza-tion; or from forming or maintaining any groups or designating DECISIONS AND ORDERS61any individuals to act as the representatives of the employeesfor the purpose of collective bargaining respecting any of theterms or conditions of employment.II.The intervenor shall:1.Cease and desist from in any way acting or attempting Loact as a labor organization, corporation, or association for oron behalf of the employees of respondent, or any of them.III. The respondent and intervenor shall take the followingaffirmative action to effectuate the policies and purposes of theNational Labor Relations Act :1.The respondent will withdraw all recognition from the In-dependent Garment' Workers of America as the representativeof its employees or any of them for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment or other conditions of em-ployment;2.The intervenor Independent Garment Workers of Americashall immediately initiate and diligently prosecute to conclusionall proceedings legal and otherwise necessary or incident to thecomplete and final dissolution of said Independent GarmentWorkers of America as a corporation and as a labor organiza-tion ;3.The respondent and said intervenor shall immediately can-cel and rescind that certain contract made and entered into byand between them dated June 10, 1937, and concerning terms andconditions of employment in respondent's plant and that saidcontract shall be of no force or effect;4.The respondent will post notices in conspicuous places aboutitsplant stating that the Independent Garment Workers ofAmerica are disestablished as the representative of its employeesor any of them for the purposes of collective bargaining andthat the respondent will not extend any recognition to suchorganization and that the contract entered into by it with saidIndependent Garment Workers of America dated June 10, 1937,has been cancelled and rescinded and is of no force or effect;5.The respondent will inform all of its officials and agents,including superintendents, foremen and other supervisory em-ployees that they shall not in any manner approach employeesconcerning, or discuss with the employees, the question of theirlabor affiliation or threaten employees in any manner because oftheir membership in any labor organization;IV. It is further stipulated that upon compliance with theorder of the Board as aforesaid and upon notification to the 62NATIONAL LABOR RELATIONS BOARDBoard of compliance with the terms of the order, the UnitedGarment Workers of America, Local Union No. 181, will with-draw the charge which it filed against the respondent hereinand will request the Board to dismiss the complaint herein.ORDEROn the basis of the above stipulation, and pursuant to Section 10,subdivision (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that :I.The respondent, the Dickson-Jenkins Manufacturing Company,Inc., its officers, agents, successors and assigns shall:1.Cease and desist from in any manner interfering with, re-straining or coercing its employees in the exercise of their rights toself-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed under Sec-tion 7 of the Act;2.Cease and desist from discouraging by any means membershipin the United Garment Workers of, America or any local unionthereof or any other labor organization of its employees' choosing;3.Cease and desist from in any manner dominating or interferingwith the administration of any labor organization of its employees;from contributing financial aid or support to said organizations;from recognizing or dealing in any manner with the IndependentGarment Workers of America or any group or committee purport-ing to represent the said organization ; or from forming or main-taining any groups or designating any individuals to act as the rep-resentatives of the employees for the purpose of collective bargainingrespecting any of the terms or conditions of employment.II.The intervenor, the Independent Garment Workers of Amer-ica, shall:1.Cease and desist from in any way acting or attempting to act asa labor organization, corporation, or association for or on behalfof the employees of respondent, or any of them.III. The respondent and the intervenor shall take the followingaffirmative action which the Board finds will effectuate the policiesof the Act :1.The respondent will withdraw all recognition from the Inde-pendent Garment Workers of America as the representative of itsemployees or any of them for the purpose of dealing with' the respond-ent concerning grievances, labor disputes, wages, rates of pay, hoursof employment or other conditions of employment; DECISIONS AND ORDERS632.The intervenor Independent Garment Workers of America shallimmediately initiate and diligently prosecute to conclusion all pro-ceedings legal and otherwise necessary or incident to the completeand final dissolution of said Independent Garment Workers of Amer-ica as a corporation and as a labor organization;3.The respondent and said intervenor shall immediately canceland rescind that certain contract made and entered into by and be-tween them dated June 10, 1937, and concerning terms and conditionsof employment in respondent's plant and that said contract shall be ofno force or effect;4.The respondent will post notices in conspicuous places about itsplant stating that the Independent Garment Workers of America isdisestablished as the representative of its employees or any of themfor the purposes of collective bargaining and that the respondent willnot extend any recognition to such organization and that the contractentered into by it with said Independent Garment Workers of Americadated June 10, 1937, has been cancelled and rescinded and is of noforce or effect;5.The respondent will inform all of its officials and agents, includ-ing superintendents, foremen and other supervisory employees thatthey shall not in any manner approach employees concerning, ordiscuss with the employees, the question of their labor affiliation orthreaten employees in any manner because of their membership inany labor organization.